
	

113 HR 5206 IH: To allow Foreign Service and other executive agency employees to designate beneficiaries of their death benefits. 
U.S. House of Representatives
2014-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5206
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2014
			Mr. Grayson (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To allow Foreign Service and other executive agency employees to designate
beneficiaries of their death benefits.

	
	
		1.Revision to the administration of death 
   gratuities for Foreign Service and other 
   executive agency employees
			Section 413 of the Foreign Service Act of 1980 (22 U.S.C. 3973) is amended—(1)in subsection (a) by inserting designated beneficiaries or before surviving dependents;(2)in subsection (b) by inserting designated beneficiaries or before survivors;(3)in subsection (c) by striking survivors and beneficiaries and inserting designated beneficiaries then survivors;(4)by striking subsection (d); and(5)by redesignating subsection (e) as subsection (d).
